NUMBER 13-20-00419-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


DOMINGO TREVINO III,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
          Memorandum Opinion by Chief Justice Contreras

      Appellant Domingo Trevino III appeals a judgment revoking his probation for

assault of a family/household member, a third-degree felony. See TEX. PENAL CODE ANN.

§ 22.01(b)(2)(A). The trial court sentenced appellant to eight years’ imprisonment. See id.

§ 12.34. Appellant’s court-appointed appellate counsel filed an Anders brief stating that

there are no arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744
(1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that her review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Trevino’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Appellant’s counsel also informed this Court in writing that

she (1) notified appellant that counsel filed an Anders brief and a motion to withdraw;

(2) provided appellant with copies of both pleadings; (3) informed appellant of his rights

to file a pro se response, to review the record prior to filing a response, and to seek

discretionary review in the Texas Court of Criminal Appeals if this Court finds that the

appeal is frivolous; and (4) provided appellant with a copy of the record. See Anders, 386

U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re

                                             2
Schulman, 252 S.W.3d at 409 n.23. An adequate time has passed, and appellant has not

filed a pro se response.

                                      II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

appellant and to advise him of his right to file a petition for discretionary review. 1 See TEX.



         1 No substitute counsel will be appointed. If appellant seeks further review of this case by the Texas

Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition
for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.

                                                       3
R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206

S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                  IV.     CONCLUSION

      We affirm the trial court’s judgment.


                                                          DORI CONTRERAS
                                                          Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
8th day of July, 2021.




                                              4